DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11 and 18 recites the limitation "the extracted optical properties", “the set of normalized optical radiomic features”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation of “an issue”, however this appears to be a typographical error and was intended to recite “a tissue”.

Applicant is advised that should claims 3-7 be found allowable, claims 10-14 and 20 will be objected to under 37 C.F.R. 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0018785 to Holmes et al., in view of US Publication 2008/0226151 to Zouridakis et al.

1, 5-8, 12-15 and 19-20, Holmes discloses and shows in Figures 1-5, a system, device and method for using optical coherence tomography (OCT) to obtain a depth image of skin (par. 10-11), comprising: 
a scanning probe (6) configured to image skin (7) (par. 34); and 
a computing device (1) having a hardware processor (2) and physical memory (3) (par. 33), and communicatively connected to the scanning probe to provide operations including: 
obtain a first image of a suspect region-of-interest (SROI) for a suspect lesion (par. 35-36); 
obtain a second image of a healthy region-of-interest (HROI) near the suspect lesion (par. 20, 35-36, 38, 44); 
extract optical properties from the SROI and from the HROI (Figures 2-5), wherein the optical properties may be the presence of blood flow through blood vessels (par. 8, 35-36), further the skin depth profile and distribution may be viewed as mere “optical properties”;
and display (4) the tissue status (par. 33, 38, 43);
[claims 5, 12, 19] wherein the first and second images are B-scans (par. 35);  
[claims 6, 13, 20] wherein the first and second images are at least one of A-scans, B-scans, C-scans, Fourier-domain (FD) scans, spectral-domain (SD) scans, and three- dimensional (3D) scans (par. 35);  
[claims 7, 14] the operations further comprising display optical information including at least one of optical properties (par. 33, 38, 43), normalized optical properties, and classified optical properties indicating the at least one of the melanoma tissue and the benign tissue.  


However, Zouridakis teaches and shows in Figure 1, a device and software for screening skin, wherein the device and software: acquires one or more images of a skin lesion in one or more modalities; displays the acquired image; performs a preprocessing segmentation on the image; classifies the region of interest on the skin as benign or malignant; and displays the classification results (par. 13, 15, 63-65). Zouridakis further teaches that while “existing imaging modalities rely mainly on pigmentation features of a lesion, such as shape, color and texture”, “recent studies have demonstrated a correlation between increased blood flow and the development of new blood vessels by a malignant tumor (angiogenesis) to meet the high metabolic rate of a growing tumor” (par. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Holmes to detect and classify melanoma for the advantage of detecting the most common form of cancer at an early stage, with a reasonable expectation of success. 
 
In regards to claims 2-4, 9-11 and 16-18, Holmes differs from the limitations in that it is silent to the system device and method, wherein the operations further including normalize optical properties from the SROI and from the HROI, and obtain an averaged A-line of the SROI and the HROI; the operations further including generate a set of normalized optical radiomic features from an averaged A-line of the SROI and the HROI; and the classify operation including 
However, Zouridakis teaches and shows in Figure 1, a device and software for screening skin, wherein the device and software: acquires one or more images of a skin lesion in one or more modalities; displays the acquired image; performs a preprocessing segmentation on the image; classifies the region of interest on the skin as benign or malignant; and displays the classification results (par. 13, 15, 63-65). Zouridakis further teaches that “several algorithms are then used to resize, filter”, (par. 65); and wherein “these models typically use a weighted subset of lesion features”, “to develop mathematical models of feature combinations that indicate melanoma” (par. 16-17, 67). Further, data normalization is well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Holmes to detect and classify melanoma by a normalized, weighted average, for the advantage of detecting the most common form of cancer at an early stage, with a reasonable expectation of success. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886